Title: To Benjamin Franklin from Jonathan Williams, Jr., 17 June 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
Nantes June 17. 1777.
The Bearer of this is Mr. Frerot a Cannon Founder in this place; his Business at Paris is to obtain permission of the Ministry to make what quantity he pleases which it seems can’t be done without such leave. Mr. Montaudouin reccommends him to me and in consequence I beg leave to introduce him to you. If on examining his plan it should be agreeable to you, and he should obtain his Views with the ministry, I think such a way of obtaining Cannon at the place of shipping, would give great facility to our operations, and be of essential public service. I am ever most respectfully and affectionately Your dutifull Kinsman
Jona Williams
 
Addressed: A monsieur / Monsieur Franklin LLD / chez monsieur LeRay de Chaumont / a Passy / pres de / Paris. / par Monsr Frerot
